
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.14



EMPLOYMENT AGREEMENT


    EMPLOYMENT AGREEMENT, dated as of September 1, 2000, by and between
PerfectData Corporation, a California corporation with offices at 110 West Easy
Street, Simi Valley California 03065 (the "Corporation"), and Harris Shapiro, an
individual residing at 245 East 63rd Street, New York, New York 10021 (the
"Executive").

W I T N E S S E T H

    WHEREAS, the Executive currently serves as the Chairman of the Board of the
Corporation;

    WHEREAS, the Corporation desires to employ and retain the unique experience,
ability and services of the Executive as a principal executive officer of the
Corporation; and

    WHEREAS, the Executive and the Corporation desire to formalize in this
Agreement the terms and conditions under which the Executive shall be employed
by the Corporation.

    NOW, THEREFORE, the parties hereto mutually agree as follows:


Article I
Employment and Duties


    1.1  Employment.  The Corporation hereby agrees to employ the Executive, and
Executive hereby agrees to accept employment, as the Interim Chief Executive
Officer of the Corporation.

    1.2  Duties.  The Executive shall properly perform such duties as may be
assigned to him from time to time by the Board of Directors of the Corporation;
provided, however, that such duties must be commensurate with services to be
performed by a Chief Executive Officer of a public company. During the term of
this Agreement, the Executive shall devote as much of his business time to the
performance of his duties hereunder as he reasonably deems necessary. The
Corporation acknowledges that the Executive has other business interests,
investments and investment opportunities which he may continue to pursue on his
own behalf and from which the Corporation shall not benefit.

    1.3  Base of Operations.  The Executive's principal base of operations for
the performance of his duties and responsibilities under this Agreement shall be
the offices of the Corporation established for him at his request in either
California or New York, New York or the Executive's personal offices in New
York, New York.


Article II
Term


    2.1  Term.  The term of this Agreement (the "Term") shall commence on
September 1, 2000 and shall terminate on August 31, 2000.


Article III
Compensation, Benefits and Expenses


    3.1  Salary.  During the Term, the Corporation shall pay to the Executive a
salary at the rate of One Hundred Fifty Thousand Dollars ($150,000) per annum.
Such compensation shall be paid to the Executive with the same frequency as
other executives of the Corporation are compensated. Any fees paid to Millennium
Capital Corporation pursuant to the financial advisor agreement, dated
January 20, 2000, with the Corporation shall be credited against the salary
payments due hereunder.

E–6

--------------------------------------------------------------------------------

    3.2  Benefits.  The Executive shall participate during the Term in such
pension, life insurance, health, disability and major medical insurance plans,
and in such other employee benefit plans and programs, for the benefit of the
employees of the Corporation, as may be maintained from time to time during the
Term, in each case to the extent and in the manner available to other senior
officers of the Corporation and subject to the terms and provisions of such
plans or programs.

    3.3  Expenses.  The Corporation will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Corporation's
policies relating to business related expenses as in effect from time to time
during the Term.


Article IV
Miscellaneous


    4.1  Entire Agreement.  This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to the
Executive's employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Executive and the
Corporation and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time. This Agreement does not supercede the financial advisor letter
agreement, dated January 20, 2000 (the "Consulting Agreement"), between the
Corporation, JDK Associates, Inc. and Millennium Capital Corporation, which
shall survive this Agreement. The Corporation acknowledges that the Executive is
the sole shareholder of Millennium Capital Corporation and shall continue to
render services on behalf of Millennium Capital Corporation and derive the
benefits of the Consulting Agreement, subject to Section 3.1 hereof.

    4.2  Benefit of Agreement; Assignment; Beneficiary.  This Agreement shall
inure to the benefit of, and be binding upon, the Corporation and the Executive
and their respective successors and assigns.

    4.3  Headings.  The headings contained in this Agreement are for convenience
of reference only and shall not affect in any way the meaning or interpretation
of this Agreement.

    4.4  Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service (e.g., Federal Express) to the Executive or the
Corporation, at the address set forth below:

    Executive: c/o Millennium Capital Corporation, 110 East 59th Street, New
York, New York 10022.

    Corporation: 110 West Easy Street, Simi Valley, California 03065

    Notice shall be deemed given on the date actually received, if personally
delivered, three (3) business days after mailing or one (1) business day after
sending by overnight mail service. A party may change the address to which
notice is to be sent by sending a notice to such effect as set forth above.

    4.5  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to such
State's conflicts of laws provisions and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the State of New York, County of New York.

E–7

--------------------------------------------------------------------------------

    4.6  Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

    4.7  Agreement to Take Actions.  Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

    4.8  Review of this Agreement; No Conflicting Agreements; Termination of
Prior Agreements.  The Executive acknowledges that he has carefully read this
Agreement and he hereby represents and warrants to the Corporation that his
entering into this Agreement, and the obligations and duties undertaken by him
hereunder, will not conflict with, constitute a breach of or otherwise violate
the terms of any employment or other agreement to which he is a party and that
he is not required to obtain the consent of any person, firm, corporation or
other entity in order to enter into this Agreement.

    4.9  Construction.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the antecedent person or persons or entity or entities may require.

    4.10  Conflict of Interest.  The parties hereto acknowledge that this
Agreement has been prepared by Wachtel & Masyr, LLP, counsel to the Executive
and the Corporation, and the Executive and the Corporation waive any conflict of
interest resulting from Wachtel & Masyr, LLP, acting for both parties hereto.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth above.

    PERFECTDATA CORPORATION
 
 
By:
 
/s/ IRENE J. MARINO   

--------------------------------------------------------------------------------

Irene J. Marino
Vice President, Finance
 
 
By:
 
/s/ HARRIS SHAPIRO   

--------------------------------------------------------------------------------

HARRIS SHAPIRO


E–8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.14



EMPLOYMENT AGREEMENT
Article I Employment and Duties
Article II Term
Article III Compensation, Benefits and Expenses
Article IV Miscellaneous
